United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POSTAL SERVICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:

Docket No. 16-0815
Issued: October 25, 2016

Case Submitted on the Record
1

Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 15, 2016 appellant, through counsel, filed a timely appeal from a
January 11, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than 31 percent permanent impairment of the
right lower extremity for which she had received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 21, 2008 appellant, then a 43-year-old letter carrier, filed a Form CA-2, notice
of occupational disease, alleging that she had developed bilateral knee osteoarthritis as a result of
work duties, which included prolonged standing, squatting, and stair climbing.3 On August 3,
2009 OWCP accepted permanent aggravation of right knee osteoarthritis. It later expanded
appellant’s claim to include generalized osteoarthrosis, multiple sites, and bilateral localized
primary osteoarthritis bilateral legs. OWCP authorized a total right knee replacement, which
was performed on June 20, 2008. Appellant did not stop work, but returned to a light-duty
position. She was granted disability retirement, effective February 19, 2010.
Appellant came under the treatment of Dr. Ronald Little, a Board-certified orthopedist on
February 18, 2008 for significant right knee pain. She reported that her job consisted of sitting
practically eight hours per day. On June 20, 2008 Dr. Little performed total knee arthroplasty on
the right knee and diagnosed degenerative arthritis of the right knee. Appellant submitted a
November 13, 2009 report from Dr. Little who diagnosed right lower extremity radicular pain
likely from the back. Dr. Little noted range of motion of the right knee of 5 to 120 degrees and
on the left of 0 to 130 degrees.
Appellant was treated by Dr. Carla E. Morton, a Board-certified physiatrist, from
August 19, 2009 to February 16, 2010, for injuries sustained to her right knee at work. She
reported undergoing a total right knee replacement in 2008. Dr. Morton diagnosed right knee
pain by history, status post right total knee arthroplasty, status post osteoarthritis of the right
knee, and right knee swelling. On February 16, 2010 she noted range of motion of 0 to 120
degrees. Dr. Morton noted that appellant could work subject to restrictions. An electromyogram
dated December 3, 2009 revealed no evidence of a right or left lower extremity radiculopathy,
plexopathy, or mononeuropathy.
On June 3, 2010 appellant filed a claim for a schedule award (Form CA-7). She
submitted a report dated May 16, 2010 from Dr. William N. Grant, a Board-certified internist.
Dr. Grant diagnosed right general osteoarthritis. He noted the history of injury, reviewed the
medical record, and presented his findings. Dr. Grant opined that appellant had 36 percent
permanent impairment of the right lower extremity pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment,4 (A.M.A., Guides). He noted
examination of the right knee revealed synovial change, a well-healed surgical scar, and
tenderness to palpation. Dr. Grant noted range of motion for the right knee revealed flexion
contracture of 15 degrees for a 20 percent lower extremity impairment and flexion of 70 degrees
for a 20 percent lower extremity impairment. He used the Combined Values Chart of the
A.M.A., Guides to calculate that 20 percent lower extremity impairment for flexion contracture

3

Appellant filed a claim for muscle spasms in her right knee on February 25, 2005 which was accepted for
sprains and strains of the right knee and leg under File No. xxxxxx126. On March 3, 2009 OWCP consolidated
File No. xxxxxx126 and the current claim before the Board, File No. xxxxxx939, for administrative case
management purposes.
4

A.M.A., Guides (6th ed. 2009).

2

and 20 percent lower extremity impairment for flexion results in 36 percent impairment of the
right lower extremity.
In a June 28, 2010 report, an OWCP medical adviser reviewed the medical records
provided and disagreed with Dr. Grant’s impairment rating. Dr. Grant opined that appellant had
36 percent right lower extremity impairment based on the range of motion impairment rating
method. He noted range of motion for flexion contracture was 15 degrees and for flexion
70 degrees. The medical adviser noted, however, that he could not provide a well-reasoned
assessment of the true impairment based on range of motion because the examination recorded
by Dr. Grant was not consistent with the medical evidence documented elsewhere in the record.
He noted on May 16, 2010, Dr. Grant had reported 15 degrees of flexion contracture and
70 degrees for flexion; on February 16, 2010 Dr. Morton had noted 0 degrees for flexion
contracture and 85 degrees for flexion; and on November 23, 2009 Dr. Little noted 5 degrees for
flexion contracture and 120 degrees for flexion. The great degree of variation in evaluation had
a significant impact on an impairment rating and, therefore, range of motion could not be
assumed to provide any reliable measure of impairment. The medical adviser noted the
diagnosis-based impairment method would be used with no grade modifier for physical
examination. Pursuant to the A.M.A., Guides, Table 16-3, page 511, he noted a class 3 right
total knee replacement with fair results, which has a default rating of 37 percent. The medical
adviser assigned a grade 2 modifier for functional history adjustment under Table 16-6, page
516. He assigned a grade 2 modifier for clinical studies adjustment under Table 16-8, page 519.
The medical adviser utilized the net adjustment formula to find a net adjustment of -2. He
opined the final right lower extremity impairment after net adjustment was 31 percent.
In a decision dated March 30, 2011, OWCP granted appellant a schedule award for 31
percent permanent impairment of the right lower extremity. The period of the award was from
August 18, 2009 to May 4, 2011.
In a report dated October 16, 2012, Dr. Little diagnosed status post right total knee
arthroplasty in June 2008 and left knee degenerative joint disease. He noted that appellant
reported left knee pain which became unbearable. Dr. Little recommended a left total knee
arthroplasty. The medical adviser concurred in Dr. Little’s assessment and approved the left
knee arthroplasty as work related. On September 9, 2013 Dr. Little performed a left total knee
arthroplasty and diagnosed osteoarthritis of the left knee.
Appellant continued to be treated by Dr. Morton from January 14 to September 3, 2014,
for bilateral knee pain. She reported an improvement in her bilateral knee pain, but continued to
complain of intermittent knee swelling, warmth, and popping with increased activity. On
September 3, 2014 Dr. Morton noted that appellant reached maximum medical improvement for
her bilateral knee pain.
On September 24, 2014 appellant filed a Form CA-7, claim for an additional schedule
award. In an October 15, 2014 letter, OWCP requested that she obtain a medical report from her

3

treating physician and evaluate the extent of permanent impairment of the bilateral lower
extremities under the A.M.A., Guides.5
Appellant submitted a January 23, 2015 report from Dr. Catherine Watkins Campbell,
Board-certified in occupational therapy and family medicine. Dr. Campbell noted that appellant
developed osteoarthritis of both knees as a result of multiple falls during her employment and
cumulative trauma due to many years walking as a letter carrier. She noted that appellant had
her right knee replaced in 2008. Dr. Campbell noted that appellant’s lower extremity assessment
scale was a score of 80 for no functional deficits. She noted that appellant ambulated with a
moderately antalgic gait, no localized tenderness of the right knee, and ballotable patella on the
left with tenderness and warmth. Dr. Campbell noted that range of motion for the right knee was
-12, -13, -12 degrees and for flexion range of motion was 110, 104, 100 degrees with mild
anterior/posterior laxity.
She noted maximum medical improvement occurred on
September 3, 2014. For the right leg, Dr. Campbell assigned under Table 16-3, page 511, 34
percent impairment for a class 3 right total knee replacement. Based on bilateral total knee
replacements and continued use of a wheeled walker, she assigned a grade 3 modifier for
Functional History (GMFH) adjustment under Table 16-6, page 516. Based on the degree of
flexion contracture documented, she assigned a grade 2 modifier for Physical Examination
(GMPE) adjustment under Table 16-7, page 517. Dr. Campbell noted that there were no
applicable clinical studies so the Clinical Studies (GMCS) adjustment under Table 16-8, page
519 was not used. She utilized the net adjustment formula to find a net adjustment of -1.
Dr. Campbell opined that the final right lower extremity permanent impairment after net
adjustment was 34 percent.6
In an April 1, 2015 report, the medical adviser reviewed the medical record and disagreed
with Dr. Campbell’s impairment rating. He noted that the date of maximum medical
improvement was October 23, 2014. The medical adviser found that the most impairing
diagnosis in the knee region was arthroplasty with a fair result, which would be used for final
impairment calculations. He noted that appellant was status post right knee arthroscopy with
good hardware placement, mild laxity, and mild motion loss. The medical adviser assigned
under Table 16-3, page 511, 31 percent impairment for a class 3 right total knee replacement
with fair results. He assigned a grade 3 modifier for a GMFH adjustment under Table 16-6, page
516 based on his observation that appellant still had symptoms in the knee joint and the rating
report documents that she used a walker for ambulation. Based on the medical adviser’s
observation and palpatory findings, he assigned a grade 1 modifier for GMPE adjustment under
Table 16-7, page 517. He noted that Dr. Campbell used range of motion deficits to assign
GMPE, but range of motion was used to place appellant into the correct diagnostic class and
cannot be used again to assign a GMPE. The medical adviser noted tightness, but no other
objective deficits were documented. He noted that GMCS were used to place appellant in the
right diagnostic class and may not be used again to assign GMCS. The medical adviser utilized

5

Id.

6

Dr. Campbell also rated left leg permanent impairment. However, OWCP’s January 11, 2016 decision did not
make a final decision on left leg impairment. Matters regarding left leg impairment are not before the Board on the
present appeal. See 20 C.F.R. § 501.2(c).

4

the net adjustment formula to find a net adjustment of -2 for a final grade A. He noted the final
right lower extremity permanent impairment after net adjustment was 31 percent.
In a decision dated April 8, 2015, OWCP denied appellant’s claim for an additional
schedule award.
On April 14, 2015 appellant requested an oral hearing that was held on October 22, 2015.
In a decision dated January 11, 2016, an OWCP hearing representative affirmed the
April 8, 2015 decision.7
LEGAL PRECEDENT
The schedule award provision of FECA8 and its implementing federal regulations,9 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.10 For decisions issued
beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be used.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).12 Under the sixth edition, the evaluator identifies the impairments class for the
diagnosed condition, which is then adjusted by grade modifiers based on GMFH, GMPE, and
GMCS.13 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).14
Evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.15
7

With respect to permanent impairment of the left leg, the hearing representative directed OWCP to refer the
matter to an OWCP medical adviser for review. As noted, this aspect of the claim is not before the Board on the
present appeal. See id.
8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Id. at § 10.404(a).

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); and Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2003).
12

A.M.A., Guides, 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
13

Id. at 385-419.

14

Id. at 494-531.

15

Id. at 23-28; see also R.V., Docket No. 10-1827 (issued April 1, 2011).

5

In determining impairment of the lower extremities, an evaluator must establish the
appropriate diagnosis for each part of the lower extremity to be rated. With respect to the knee,
the relevant portion of the leg for the present case, reference is made to Table 16-3 (Knee
Regional Grid) beginning on page 509.16 After the Class of Diagnosis (CDX) is determined
from the Knee Regional Grid (including identification of a default grade value), the net
adjustment formula is applied using the grade modifier for functional history, grade modifier for
physical examination, and grade modifier for clinical studies.17
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical consultant for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the medical consultant
providing rationale for the percentage of impairment specified.18
ANALYSIS
OWCP accepted appellant’s claim for permanent aggravation of right knee osteoarthritis,
generalized osteoarthrosis, multiple sites, and bilateral localized primary osteoarthritis of the
bilateral legs. It authorized a total right knee replacement, which was performed on
June 20, 2008. On March 30, 2011 appellant was granted a schedule award for 31 percent
permanent impairment of the right lower extremity using the applicable table of the sixth edition
of the A.M.A., Guides. She claimed an additional award and submitted a new medical report.
Dr. Campbell opined that appellant sustained 34 percent permanent impairment of the
right leg in accordance with the A.M.A., Guides. She explained that, under Table 16-3, page
511, Knee Regional Grid, Total Knee Replacement, appellant was a class 3 for fair results with a
default, grade C, impairment rating of 37 percent. Based on bilateral total knee replacements and
continued use of a wheeled walker, Dr. Campbell assigned a grade 3 modifier for GMFH
adjustment under Table 16-6, page 516. Based on the degree of flexion contracture documented,
she assigned a grade 2 modifier for GMPE adjustment under Table 16-7, page 517.
Dr. Campbell utilized the net adjustment formula to find a net adjustment of -1, which moved the
default grade C rating one place to the left, to grade B, for 34 percent impairment of the right leg.
She opined that the final right lower extremity permanent impairment after net adjustment was
34 percent.
In an April 1, 2015 report, the medical adviser reviewed Dr. Campbell’s January 23, 2015
report. He agreed with her diagnosis and class utilized. The medical adviser also agreed that
appellant’s GMFH was 3 and that GMCS was not applicable. His only difference was with
Dr. Campbell was for GMPE, which he found was 1 while she found it to be 2. The medical
adviser disagreed with her GMPE finding of 2 stating that, as range of motion was used to place
appellant into the diagnostic class, it could not be used again to assign GMPE.19 He noted
16

See id. at 509-11.

17

Id. at 515-23.

18

See supra note 11 at Chapter 2.808.6(f) (February 2013).

19

See A.M.A., Guides 521.

6

tightness warranting GMPE of 1, but no other documented objective deficits. Using the net
adjustment formula the medical adviser noted an adjustment of -2 for a final grade A, which
yields 31 percent permanent impairment of the right leg. He noted the final right lower
extremity impairment after net adjustment was 31 percent.
The Board finds that the medical adviser properly calculated permanent impairment
under the sixth edition of the A.M.A., Guides, and explained why GMPE of 1 was warranted
based on Dr. Campbell’s findings. There is no current medical evidence in accordance with the
A.M.A., Guides, which supports that appellant sustained more than 31 percent permanent
impairment for the right lower extremity for which she has already received a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 31 percent impairment of the right lower
extremity for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED that the January 11, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

